Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-8-2004

Shapiro v. Prudential Ins Co
Precedential or Non-Precedential: Precedential

Docket No. 02-3805




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Shapiro v. Prudential Ins Co" (2004). 2004 Decisions. Paper 1050.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/1050


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT



                                      No.02-3805
                                    ______________

                                  STEPHEN SHAPIRO

                                             Appellant


                                             v.

               PRUDENTIAL INSURANCE COMPANY OF AMERICA




                     Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 99-CV-04325)
                    District Judge: Honorable Dennis M. Cavanaugh
                               ______________________


                  Before: ALITO, ROTH, and HALL* , Circuit Judges


                                         ORDER

             The petition for panel rehearing filed by Appellant in the above-entitled

case is granted for the sole purpose of amending the panel’s original decision.



____________________
       *The Hon. Cynthia H. Hall, Circuit Judge for the United States Court of Appeals
for the Ninth Circuit, sitting by designation.
                         By the Court,



                                          /s/ JANE R. ROTH
                                         Circuit Judge

Dated: January 7, 2004
RLS/cc: SJH
        CHP
        HLM
        CAR




                                         2